DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over England (WO2007113551A1), Chen (CN101756964A), Teller (US20180044077A1), Zhang (CN106137801A), and Goncalves (FR2524865A1). This rejection is maintained without any modifications due to the response filed on 09/06/2022.
England’s general disclosure is to a nasal spray device comprising a reservoir for a medicament (see abstract).
Regarding claims 1 and 3-4, England teaches a nasal spray dispenser with a spray pump (see abstract) in which the base portion allows consistent dosing throughout (see summary of invention, page 4) and wherein the spray pump dispenser can be attached to the neck portion (see page 5, figure 1).
England does not specifically teach the dispenser containing a nasal formula or a balm element containing skin-care balm attached to the bottom of the nasal spray.
Chen’s general disclosure is to a compound medical nasal spray comprising xylometazoline hydrochloride and dexpanthenol (see abstract).
Regarding claim 12-14, Chen teaches xylometazoline and dexpanthenol as a nasal spray formulation for use of ventilation treatment after catching a cold (see abstract) and teaches where the nasal administration can be through atomizing pump (see page 2). Xylometazoline is also a vasoconstrictor which is used to treat runny nose and would ultimately be used in treating nasal discomfort as it would constrict the blood vessels in the nose allowing for the user to breathe more comfortably. Chen also teaches wherein buffer salt (phosphate buffered slat) can be an acceptable component in the solution (see claim 4 and 5) and saline is a slat which can be used as a buffer.
Teller’s general disclosure is to a lip balm receptacle which comprises a multi-layer container enclosing a lip care material (see abstract and field of disclosure).
Regarding claim 1, 5-6 and 17-20 Teller teaches a hemispherical (see ¶ 0057 and Fig. 1 and Fig. 2) balm and wherein the multi-layered upper portion and the curvature of the interior can be cylinder shaped and have the same curvature as the exterior (see ¶ 0056, 0059, 0061 and see Fig.1 and Fig. 2) and wherein the curvature of the exterior layer may be mounted (see ¶ 0065).
Zhang’s general disclosure is to a plant essential balm and preparation method (see abstract).
Regarding claims 1, 15-16 and 19-20, Zhang teaches a plant (botanical) essential balm (see abstract) that also has peppermint oil that acts as a conditioning agent which can be applied to the skin or mucosa to generate a cooling sensation and reduce pain (see 2nd paragraph, page 3).
Goncalves’ general disclosure is to a two-part cosmetics pack (see abstract).
Regarding claims 2, 5-9, 11 and 18, Goncalves’ teaches wherein the present invention relates to a device intended for packaging, in the same unit, a product having a consistency ranging from liquid to paste and contained in a container a product having a consistency ranging from paste to solid. The two parts are connected by a common cap, in the form of a double screw-on cap, in a molded, plastic, one-piece, back-to-back arrangement. The unit is free standing with the bottle below and the case overhead.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date, given the prior art documents, to construct a two-part use or combination product comprising a nasal spray dispenser containing a formula for nasal administration, and a balm holder element containing a skin-care balm because England and Teller each teach the nasal dispenser and balm receptacle and Chen and Zhang teach the nasal spray and balm components. Goncalves teaches the usefulness of creating a combination unit which can ultimately hold two different consistencies one being a liquid and one being a paste. The same principal can be applied with the nasal spray and balm receptacles especially since these two components are products useful for the similar purposes. 
One of ordinary skill would be motivated to create a combination product which consists of a nasal spray and balm component, both of which have been described in the prior art because it would create less materials to carry around and would be more convenient for the consumer. It would further be obvious to construct or even glue the hemispherical balm holder at the bottom of the nasal dispenser as the nasal dispenser’s top is the component where the medicament is dispensed and the nasal container itself (as shown in the figure) has an inwardly hemispherical facing dip in which the balm container could fit. 
There would be a reasonable expectation of success creating such a product because the nasal spray and balm components have previously been described in the prior art and creating combination dispenser/containers meant to hold liquids and pastes have also been described and can be a means to motivate one of ordinary skill to create different styles of receptacles.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over England (WO2007113551A1), Tang (CN101756964A),  Teller (US20180044077A1), Zhang (CN106137801A), and Goncalves (FR2524865A1) as applied to claim1-9 and 11-20 above, and further in view of Serisier (https://dienamics.com.au/blog/all-about-snap-fits-in-products-design/). This rejection is maintained without any modifications due to the response filed on 09/06/2022.
England, Teller, Chen and Zhang teach each component of the invention as described above, however do not specifically teach where the balm cover is clipped or snap-fitted to the bottom of the nasal spray.
Serisier’s general disclosure is teaching about snap-fits in product design (see article).
Serisier teaches snap fits also known as clip snaps are moulded plastic features of products which clip two parts together and essentially, snap fits are a hook shaped protrusion that indexes with a corresponding depression (see first paragraph, page 1 and 2).
Serisier also teaches the benefits of utilizing snap-fits in product design are: easy assembly- the parts just clip together, less unit cost, improved aesthetic, fewer moving parts- reducing overall product complexity, and cheaper than other fasteners (see top of page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filling date to utilize snap fits when creating a combination product which combines a nasal spray and balm component for improved aesthetic, ease of use, and cheaper cost.
There would be a reasonable expectation of success in using snap-fits because they are used in plastic products already and are easy to use.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. The applicant argues that Goncalves teaches a container for a cosmetic product wherein the attachment is screwed onto the top of the container and not a balm holder element attached to a bottom of a nasal spray dispenser. The office does not rely upon Goncalves art alone to teach the entirety of the instant invention, but instead relies upon the teaching to show the obviousness of creating two-in-one containers which can hold liquids at top and pastes at the bottom, wherein the container is combined into a single arrangement and wherein the bottom element can be detached from the top element. 
The applicant argues that an attachment provided on top of a container cannot be functionally combined with a nasal spray device due to the specific configuration of a nasal spray device. This line of reasoning is not persuasive for three reasons. First, all nasal spray devices are not designed to be structurally the same. Second, the applicant does not point to any reasoning why the configuration would not work as described. Merely stating that the attachment cannot be functionally combined does not render the concept invalid. Third, the applicant cannot argue that an attachment provided on top of a container cannot be functionally combined with a nasal spray device because this would argue against the applicant’s own design. The applicant has claimed to have created a combination product that comprises a nasal spray dispenser on top a skin-care balm holding element. The prior art is teaching that this concept is not novel because it teaches a top container holding liquids, which can be the nasal spray of the instant application, and teaches a bottom container which can be detached from the top and able to contain paste-like substances, or the instantly claimed skin-care balm.
The applicant argues that all of the cited references are from different fields and that there is no motivation, teaching or suggestion to combine the references to arrive at the claimed invention. However, this is not the case. Each relied upon piece of art is within the same field of inventive concepts as the instant invention. England teaches nasal spray devices, Chen teaches nasal spray components, Teller teaches lip balm receptacles with multi-layer containers, Zhang teaches the lip balm components and Gonclaves teaches combination devices which mirror the applicants work. Each of these pieces of art are within the same field as the instant invention. The instant invention recites claims which are to nasal spray devices, nasal sprays, skin-care balms and devices or apparatuses that can hold each of these elements. These are the same fields which the office searched upon to make the rejections of the instant application.
The applicant argues that the office uses improper hindsight to arrive at the claimed invention. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes-into-account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case a person skilled in the art could create the instant invention given the relied upon art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                   


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655